DETAILED ACTION
Claims 1-16 as filed 12/14/2020 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the connecting edge extends from a housing wall of the first housing half-shell or a housing wall of the second housing half-shell and is offset outwardly parallel to the housing wall”.  It is unclear what is meant by “is offset outwardly parallel to the housing wall”.  It is unclear if this phrase is intended to require the edge to be both offset outwardly and parallel to the housing wall or if the phrase is intended to define an offset parallel arrangement (i.e. offset from parallel).  Additionally, the “connecting edge” as claimed extends from the housing so it is unclear how the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9-11, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elderton (GB 535163).
Regarding Claim 1, Elderton discloses a valve housing C capable of being used for an exhaust-gas valve (the term “for an exhaust-gas valve) is recited as an intended use only), comprising: a first housing half-shell and a second housing half-shell (valve housing C is seen to be made of first and second housing half-shells as indicated in the annotated figure below; it is noted that the housing C is formed from “plate sections welded together” as described on page 1, lines 17-21), wherein the first housing half-shell and the second housing half-shell complement each other to form the valve housing (as best shown in Figure 2 and in the annotated figure below), and wherein a J forms a valve seat as shown in Figure 2) for a valve flap A of a valve flap assembly is formed on the first housing half-shell (as shown in the annotated figure below); and a swivel bearing mount D configured to swivel mount the valve flap A within the valve housing is formed on the first housing half-shell (D is welded to the body C and is shown in the first housing half-shell in the annotated figure below; D is described as a “lower plate or bearing of the valve spindle” and is inherently configured “to swivel mount the valve flap” because it necessarily allows the spindle to rotate to thereby provide movement of the valve).

    PNG
    media_image1.png
    735
    1033
    media_image1.png
    Greyscale

Regarding Claim 3, Elderton further discloses the valve housing is a 3-way valve housing (defined by branches H, J and K
Regarding Claim 4, Elderton further discloses a second valve seat (the leftmost end of K forms a second valve seat as shown in Figure 2) for the valve flap is formed on the first housing half-shell (as shown in the annotated figure above).
Regarding Claim 5, Elderton further discloses the second valve seat (the leftmost end of K) for the valve flap is formed exclusively on the first housing half-shell (as shown in the annotated figure above).
Regarding Claim 6, Elderton further discloses the swivel bearing mount comprises two bearing openings (one opening through portion D and one opening through portion E as best shown in Figure 1) to receive a valve flap shaft B of the valve flap assembly, the two bearing openings being arranged opposite each other in the first housing half-shell (as shown in Figures 1 and 2).
Regarding Claim 7, Elderton further discloses the first housing half-shell and the second housing half-shell (as shown in the annotated figure above) are connected to each other by a weld seam or a soldered seam (Elderton discloses the plates of the body C are welded and therefore there are weld seams at the connections of the perpendicular plates which attach the two half-shells as shown in the annotated figure above).
Regarding Claim 9, Elderton is seen as further disclosing the first housing half-shell or the second housing half-shell has a connecting edge (the first housing half shell as shown in the annotated figure above is seen to have a “connecting edge” which is seen to be formed by the member shown in Figure 2 as extending downwardly from branch K to the lower, right corner at the connection with the second housing half shell), wherein the connecting edge extends from a housing wall of the first housing half-shell K is seen to be “offset outwardly parallel” to the rightmost flanged wall of K as best understood as described above; these elements are parallel as shown in Figure 2 and the connecting edge is provided “outwardly” relative to the flanged wall), and wherein the first and the second housing half-shells are fastened to each other via the connecting edge (via a weld as described above).
Regarding Claim 10, Elderton discloses a valve capable of being used as an exhaust gas valve (the term “An exhaust-gas valve” is recited in the preamble of the claim merely as a name given to the claimed apparatus) comprising: a valve housing C comprising a first housing half-shell and a second housing half-shell (valve housing C is seen to be made of first and second housing half-shells as indicated in the annotated figure above; it is noted that the housing C is formed from “plate sections welded together” as described on page 1, lines 17-21), wherein the first housing half-shell and the second housing half-shell complement each other to form the valve housing (as best shown in Figure 2 and in the annotated figure above); a valve flap assembly comprising a valve flap A and a valve flap shaft B, wherein a first valve seat (the lower end of J forms a valve seat as shown in Figure 2) for the valve flap A is formed on the first housing half-shell (as shown in the annotated figure above), and a swivel bearing mount D to swivel mount the valve flap A within the valve housing is formed on the first housing half-shell (D is welded to the body C and is shown in the first housing half-shell in the annotated figure above; D is described as a “lower plate or bearing of the valve spindle” and is inherently configured “to swivel mount the valve flap” because it B is received in the swivel bearing mount D (as shown in Figure 1) such that the valve flap is pivotable within the valve housing (as shown by the dotted lines of Figure 2 indicating the movement path of the flap).
Regarding Claim 11, Elderton is seen as further disclosing an exhaust system (the system of Elderton is capable of being used as an exhaust system and furthermore the system is seen to inherently “exhaust” fluid from an inlet to an outlet during use) including the exhaust-gas valve according to claim 10 (as described above).
Regarding Claim 15, when making and using the device of Elderton, Elderton necessarily discloses a method of manufacturing an exhaust-gas valve (it is noted that Elderton discloses the valve may be used for gases, and the claim does not recite any particular source of an exhaust gas; therefore, because any gas flow from the inlet to the outlet is readable as exhausting gas from the inlet, Elderton is seen as disclosing an “exhaust-gas valve” as claimed) comprising a valve housing C having a first housing half-shell and a second housing half-shell (valve housing C is seen to be made of first and second housing half-shells as indicated in the annotated figure above; it is noted that the housing C is formed from “plate sections welded together” as described on page 1, lines 17-21), and a valve flap assembly (including flap A), comprising the following steps: a) mounting the valve flap assembly A in the first housing half-shell (via plate D and shaft B) so that a valve flap A of the valve flap assembly is adapted for swiveling movement within the first housing half-shell, and b) subsequently fastening the second housing half-shell to the first housing half-shell (the branches J and K are seen to be part of the first housing half-shell as shown in the annotated figure above; J and K are fastened after the valve flap assembly is mounted on page 1, lines 88-103 and therefore the second housing half-shell is fastened to at least a portion of the first housing half-shell after the valve flap assembly is mounted; in an alternative interpretation, lower cover F is seen as part of the second housing half-shell and Elderton discloses the lower cover F is left off for “observation purposes”; therefore at least a portion of the second housing half-shell, portion F, is mounted to the first housing half-shell after the valve flap assembly is mounted), the first housing half-shell and the second housing half-shell complementing each other to form the valve housing (as best shown in Figure 2 and in the annotated figure above).  As described above, the step of “fastening” the half-shells together is seen to require the complete half shells to be fastened together.
Regarding Claim 16, Elderton further discloses the valve flap assembly (including flap A) is aligned with at least one valve seat (the lower end of J forms a valve seat as shown in Figure 2) provided for cooperation with the valve flap (as shown in Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elderton (GB 535163) in view of Weidner et al. (US Patent Application 2017/0191391).
Regarding Claim 2, Elderton further discloses the first housing half-shell and the second housing half-shell (portions of C as described above) are fabricated as plates welded together.
Elderton does not disclose the particular material of the plates and therefore does not disclose at least one of the first housing half-shell and the second housing half-shell are formed sheet metal parts or is a formed sheet metal part.
Weidner teaches a welded housing for a pivoting valve 2.1 and further teaches the housing includes half-shells 1a and 1b are formed from sheet metal (para. 0041, claim 1).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Elderton such that the first and second housing half-shells are formed from sheet metal as taught by Weidner for the purpose of utilizing a well-known and readily available material known in the art to be suitable for valve housings.
Regarding Claim 8, Elderton does not disclose the first housing half-shell and the second housing half-shell each have a connecting edge which is angled outwards, the 
Weidner teaches a welded housing for a pivoting valve 2.1 and further teaches a first housing half-shell 1a and a second housing half-shell 1b each have a connecting edge which is angled outwards (at abutting edges 1.6.1 as shown in Figure 2a especially; the edges of 1.6.1 are angled outward relative to the main portions of 1a and 1b), the first and the second housing half-shells being fastened to each other via the connecting edges (the abutting edges are butt joined and welded together as described in para. 0044).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Elderton such that the first and second housing half-shells each have a connecting edge which is angled outwards and the first and the second housing half-shells being fastened to each other via the connecting edges as taught by Weidner for the purpose of providing an increased surface area for the welded connection to thereby further ensure the connection is maintained.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elderton (GB 535163) in view of Rinckel (US Patent 6141961).
Regarding Claim 12, Elderton discloses a valve capable of being used as an exhaust gas valve comprising a valve housing C and a valve flap assembly (including flap A), wherein the valve housing C comprises a first housing half-shell and a second housing half-shell (valve housing C is seen to be made of first and second housing half-shells as indicated in the annotated figure above; it is noted that the housing C is A and a valve flap shaft B, wherein a first valve seat (the lower end of J forms a valve seat as shown in Figure 2) for the valve flap A is formed on the first housing half-shell (as shown in the annotated figure above), and a swivel bearing mount D to swivel mount the valve flap A within the valve housing is formed on the first housing half-shell (D is welded to the body C and is shown in the first housing half-shell in the annotated figure above; D is described as a “lower plate or bearing of the valve spindle” and is inherently configured “to swivel mount the valve flap” because it necessarily allows the spindle to rotate to thereby provide movement of the valve); and wherein the valve flap shaft B is received in the swivel bearing mount D (as shown in Figure 1) such that the valve flap is pivotable within the valve housing (as shown by the dotted lines of Figure 2 indicating the movement path of the flap).
Elderton does not disclose the valve used as part of a vehicle comprising an exhaust system.
Rinckel teaches a rotating 3-way valve (having openings at 12 and leading to 16 and 18, respectively) having a valve flap 38, wherein the valve is an exhaust-gas valve used as part of a vehicle comprising an exhaust system (col. 3, lines 13-15).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Elderton such that the valve is 
Regarding Claim 13, Elderton in view of Rinckel further discloses the exhaust system has at least one of a heat recovery system to recover heat from exhaust gas and an exhaust gas recirculation system to introduce exhaust gas into an intake tract (bypass 18 as taught by Rinckel includes a heat exchanger 20 and therefore is readable as a heat recovery system and/or a recirculation system), and wherein the exhaust-gas valve is a component of the at least one of the heat recovery system and of the exhaust gas recirculation system (as shown by Rinckel; Figures 1, 3 and 4 especially).
Regarding Claim 14, Elderton in view of Rinckel further discloses an exhaust gas supply to the at least one of the heat recovery system and to the exhaust gas recirculation system (20 as taught by Rinckel) is adapted to be shut off by the exhaust-gas valve (as taught by Rinckel in which 18 is closed in Figure 4; shut-off as disclosed by Elderton in which the flap A may close ports J or K).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Booth et al. (US Patent 5671769) and Kerr (US Patent 1282857) both teach flap valves within housings formed of first and second half-shells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753